DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-12 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Heise (US9428159B2).
Heise discloses the device has an interface provided for a control element e.g. park brake control switch, and drive circuits provided for electrical actuators e.g. electrical park brake actuators (3a, 3b). Computing units are directly connected with one another over an external data bus. A power source is associated to the independent computing units, which include a voltage converter. The independent computing units and the data bus are integrated on a substrate i.e. silicon chip. The external data bus includes e.g. controller area network or Flex Ray bus.
In regards to claim 1, Heise either individually or in combination with other prior art fails to teach or render obvious an actuator configured to control a brake of the vehicle for braking the vehicle; a first battery; a first switching device configured to electrically connect the first battery to the actuator to supply energy to the actuator; a second battery; a second switching device configured to  electrically connect the second battery to the actuator to supply energy to the actuator; and a controller configured to: detect a state of the energy supplied to the actuator by the first battery; and switch the second switching device 
In regards to claim 12, Heise either individually or in combination with other prior art fails to teach or render obvious detecting, using a controller, a state of energy supplied to an actuator by a first battery through a first switching device; and switching, using the controller, a second switching device to electrically connect a second battery instead of the first battery to the actuator based on the detected state of energy, wherein the actuator controls the braking of  the vehicle, and  wherein the  second battery is configured to supply energy to the actuator when electrically connected to the actuator by the second switching device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARDUL D PATEL/              Primary Examiner, Art Unit 3662